Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Patent Application Publication 2016/0013910) in view of Li et al (US Patent Application Publication 2020/0178233).

Regarding claims 1, 5, 9 and 13 Ji et al. discloses a base station / user equipment / method for transmitting a physical downlink shared channel (PDSCH), the base station comprising (see fig. 3-4, LTE-A system, PDSCH): 
a transceiver;  and a processor configured to control the transceiver to (see 0054] The base station 201 and the terminal 207 are connected through a link A 209, and the relay node 203 and the terminal 205 are connected through a link C 213. ) :

However Li et al. teaches configuration information indicating at least one resource set that is not available for the PDSCH (see [0100] The i.sup.th resource indication information is used to indicate a resource unavailable for transmitting the downlink data in the i.sup.th resource area, in other words, a resource that cannot be mapped to a PDSCH in the i.sup.th resource area.  )
Li et al. teaches transmit, to (the UE), downlink control information on a downlink control resource area included in the at least one resource set (see fig. 2, see [0099] the resource indication information can be used to indicate a usage status of a resource in a resource area corresponding to the resource indication informationi.sup.th resource indication information in the P pieces of resource indication information is used below for description, and a resource area corresponding to the i.sup.th resource indication information is referred to as an i.sup.th resource area..) ; 
Li et al. teaches transmit, to the UE, the PDSCH a downlink resource area identified by excluding the at least one resource set that is not available for the PDSCH (see [0101-102] the resource unavailable for transmitting the downlink data may be a resource used to transmit downlink control information of the terminal device.  The resource unavailable for transmitting the downlink data in the i.sup.th resource area includes a resource occupied by a downlink control channel in the i.sup.th resource area. And therefore excluded.

 Regarding Claims 2, 6, 10 and 14 Ji et al. in view of Li et al. discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the at least one resource set is indicated dynamically by the configuration as a higher layer signaling and a physical layer signal (see [0113] base station allocates a large amount of resources for the relay control channel in the form of distinctively divided resource groups such that it is possible to reduce the number of blind decodings and dynamically allocate the resources in every backhaul subframe. See [0078] the base station transmits the resource group information by higher layer signaling.) 
Regarding Claims 3, 7, 11 and 15 Ji et al. in view of Li et al. discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the at least one resource set is indicated by the configuration information in a higher layer( see [0067] the base station informs the relay of the resource group information, i.e. the number of resource groups and index and size of each resource group by higher layer signaling.) 
Claims 4, 8, 12 and 16 Ji et al. in view of Li et al. discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the configuration information comprises information indicating a frequency domain resource in units of a resource block (RB) of the at least one resource set and information indicating a time domain resource in units of an orthogonal frequency division multiplexing (OFDM) symbol associated with the at least one resource set (see [0041] Referring to FIG. 3, resources are composed of a plurality of Resource Blocks (RB) in the LTE bandwidth, and an RB 109 (or 113) is defined as 12 tones in the frequency domain and 14 or 12 OFDM symbols in the time domain and is a basic unit of resource allocation.)
Response to Arguments
Priority
5.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 15, 2021


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462